 
 
I 
111th CONGRESS
1st Session
H. R. 177 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Serrano introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To provide for identification of members of the Armed Forces exposed during military service to depleted uranium, to provide for health testing of such members, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Depleted Uranium Screening and Testing Act.
2.Depleted uranium risk notification for deploying forces
(a)NotificationThe Secretary of Defense shall establish procedures to require, as part of the procedures for preparing members of the Armed Forces for deployment to a theater of operations, that such members be notified of—
(1)any known or likely use of depleted uranium in that theater of operations (whether by forces of the United States and its allies or by any opposing forces); and
(2)any health risks associated with exposure to depleted uranium.
(b)TrainingThe Secretary shall provide for training deploying members of the Armed Forces on the safe handling of depleted uranium contamination before such members are deployed to a theater in which depleted uranium is used.
3.Depleted uranium screening and testing
(a)Identification and Testing RequiredThe Secretary of Defense shall carry out a program to identify individuals who, during active service in the Armed Forces, are or have been exposed to depleted uranium and to provide those individuals with bioassay testing and notification of the results of such testing.
(b)Depleted Uranium-Exposed Personnel Identification Methods
(1)Procedures for identification of exposed membersThe Secretary of each military department shall establish procedures to identify members of the Armed Forces under the Secretary’s jurisdiction who are, or may have been, exposed to depleted uranium. For such purpose, the Secretary shall identify units and members under paragraph (2) and shall accept self-identification reports by members under paragraph (3).
(2)Identification of units and personnelThe Secretary of each military department shall identify units, and personnel assigned to units, that have been, or could have been, exposed to depleted uranium, based upon information about known exposure events (as determined under subsection (c)).
(3)Self reportingThe Secretary of each military department shall accept a report by an individual, or a primary care provider for an individual, that the individual, while a member of the Armed Forces under the Secretary’s jurisdiction, was, or may have been, exposed to depleted uranium based upon service on active duty (or training duty or funeral honors duty) in a theater of operations where depleted uranium was used, including travel through such an area. The Secretary shall prescribe procedures for receiving such reports. Such a self-identification report submitted to the Secretary under this paragraph shall be treated by the Secretary as identification of the individual for purposes of this subsection.
(4)Treatment of individuals no longer on active dutyIn carrying out this subsection, the Secretary of each military department shall ensure that individuals no longer on active duty (including members of the reserve components who have been released from active duty, members who have been retired, and members who have been separated from service) are treated, for identification purposes, in the same manner as individuals remaining on active duty.
(c)Exposure Events
(1)Types of eventsThe Secretary of Defense shall identify depleted uranium exposure events for purposes of this section. The exposure events identified shall include the following:
(A)Direct exposuresAn event in which an individual—
(i)is struck by depleted uranium munitions or depleted uranium armor fragments;
(ii)enters, or is present within 50 meters of, a vehicle or structure with possible depleted uranium residues; or
(iii)breathes smoke from fires involving depleted uranium materials.
(B)Equipment handling exposuresAn event in which an individual may inhale depleted uranium compound particulates as a result of the handling of equipment or wreckage that has been, or could have been, contaminated with depleted uranium.
(C)Other exposuresOther significant or incidental exposure events identified by the Secretary, including the performance of activities in the area of depleted uranium damaged vehicles or structures or the traveling through or residing in any such area.
(2)Limited retroactivityIn addition to exposure events described in paragraph (1) occurring on or after the date of the enactment of this Act, such events during the period between January 1, 2003, and the date of the enactment of this Act may be considered for purposes of this section, if reported during the 60-day period beginning on the date of the enactment of this Act.
(d)Health-Care Services Required
(1)Bioassay procedureAny individual identified under subsection (b) shall be provided a health screening test by the Secretary of Defense. Such test shall be carried out using a bioassay procedure developed by the Secretary of Defense in consultation with the Centers for Disease Control and Prevention. The same bioassay procedure shall be used for all individuals identified under subsection (b) and for all types of exposure or possible exposure identified under subsection (c).
(2)Time for test
(A)Exposures after enactmentIn the case of an exposure event described in subsection (c) that occurs on or after the date of the enactment of this Act, the bioassay under paragraph (1) shall be administered not later than 180 days after the date of the event, except that in the case of an individual with an exposure event described in subsection (c)(3), the bioassay under paragraph (1) shall be administered not later than 30 days after the end of the individual’s deployment in the theater of operations, but such individual may be provided the bioassay earlier upon the individual’s request.
(B)Exposures before enactmentIn the case of an exposure event described in subsection (c) that occurs before the date of the enactment of this Act, the bioassay under paragraph (1) shall be administered not later than 180 days after the date of the reporting of the event under subsection (c)(2).
(3)Furnishing of resultsThe Secretary of Defense shall provide the results of any bioassay procedure under this subsection to the individual tested, and the primary care manager or primary care provider of that individual, not later than 30 days after the Secretary receives those results.
(e)Personnel TrackingThe Secretary of each military department shall establish procedures for collecting, tracking, and maintaining information on the health status of individuals tested under subsection (d) for the purpose of assessing any long-term health consequences of exposure to depleted uranium.
(f)Independent Review of Bioassay Types and Contamination ThresholdsThe Director of the Centers for Disease Control and Prevention shall conduct an independent review of bioassay types and contamination thresholds for purposes of the testing under subsection (d).
(g)TreatmentBased on the results of the bioassay tests, the Secretary of the military department concerned shall provide appropriate treatment for any illness of an individual resulting from a depleted uranium contamination or exposure.
4.Comptroller General survey and report on radioisotope identification equipment used by Department of Defense
(a)SurveyThe Comptroller General shall conduct a survey of radioisotope identification equipment used by the Department of Defense in order to assess the capability of Department of Defense facilities to identify concentrations of different radioisotopes in naturally occurring levels of uranium.
(b)ReportThe Comptroller General shall submit to Congress a report on the results of the survey under subsection (a) not later than 180 days after the date of the enactment of this Act. 
 
